Title: From Alexander Hamilton to James McHenry, 5 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Fe March 5th. 1800
          
          Inclosed to you The enclosed certificate has just been handed to me by the widow of a soldier lately deceased.
          It was sent to the The Regimental Pay Master General, who returned it with this answer, that the widow must —— administer before she can be entitled to receive the money declines acting upon it untill there is a regular administration This is certainly true but a no doubt correct in point of law, but a rigid adherence to the rule would will render it impossible for poor women to receive obtain small sums of the kind, as the expence of administering would must exceed the amount to be recovered. The United States will, doubtless, be liable to any future administration, but it is a question which the liberality of the government will decide whether it be not better to run this risque than to keep poor widows out of small sums that may have been due to their husbands—
          I would thank you to make known to me your pleasure on this point.
           S of War
        